Citation Nr: 0410985	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-06 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented sufficient to 
reopen the claim of service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1970, with one month and seven days of prior Reserve service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the RO which 
determined that the veteran had not submitted new and material 
evidence sufficient to reopen the claim of service connection for 
the residuals of a back injury. 

The veteran testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
DC in November 2003.


FINDINGS OF FACT

1.  In a June 1981 rating decision, the RO denied the veteran's 
original claim of service connection for residuals of a back 
injury.  The RO's June 1981 rating decision was confirmed and 
continued at the RO in May 1984.  The veteran did not timely 
appeal either determination.  

2.  New evidence has been presented since the RO's May 1984 
decision which bears directly and substantially on the veteran's 
claim of service connection for residuals of a back injury and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's residuals of a back injury existed prior to 
service.

4.  The credible and probative evidence of record shows that the 
veteran's preexisting back disability was as likely as not 
aggravated by service beyond the natural progression.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final May 1984 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for the residuals of a back 
disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  The veteran's residuals of a back injury preexisted service; 
the presumption of soundness at entrance into service is rebutted 
by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2003).

3.  By extending the benefit of the doubt to the veteran, service 
connection for L4-L5 lateral disc protrusion with chronic right L5 
radiculopathy is warranted, as the residuals of a back injury were 
aggravated during service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated regulations 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The Act and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  
 
In addition, they define the obligation of VA with respect to its 
duty to assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
 
However, in light of the favorable action taken herein below, the 
veteran is not prejudiced thereby and no further assistance in 
developing the facts pertinent to his claim is required.  In this 
case, the Board finds that there is sufficient evidence of record 
to decide his claim properly.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

When a claim has been disallowed by the RO, it may not thereafter 
be reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104(a) (2003).  
If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

The Board notes that the applicable regulation requires that new 
and material evidence is defined as evidence not previously 
received which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  The Board notes that the definition of new and 
material evidence applicable to this case is the one in effect 
prior to August 2001, as the claim to reopen has been pending 
since December 2000, as explained below.
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeal for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

The United States Court of Appeals for Veterans Claims (Court) 
summarized the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that is, 
not of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to reopen 
a claim, the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting 
the standard for determining whether new and material evidence had 
been submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In this case, the last final decision of record 
with respect to the claim for service connection for residuals of 
a back injury was the May 1984 RO decision.

Historically, the RO denied service connection for a back 
condition in a June 1981 rating decision.  The RO found that a 
service record cited a letter from a private medical doctor on 
entry examination showing that the veteran had a diagnosis of soft 
tissue injury, spina bifida occulta, sacralization L-5 and 
possible spondylolysis.  The RO also noted that there was no 
described injury diagnosed during service.  Separation examination 
found no abnormality of the back.  The RO found that a pre-
existing back injury was not aggravated by service.  

The veteran did not timely appeal that determination.  Then, in 
August 1983, the RO received a request from the veteran to reopen 
his claim of service connection for aggravation of a back 
condition.  Along with his request to reopen the claim, the 
veteran submitted VA outpatient VA treatment records.  The veteran 
also requested a VA examination.  

In May 1984, the RO confirmed the June 1981 rating decision.  The 
RO found that the additional evidence received did not establish a 
new factual basis for service connection for aggravation of the 
veteran's claimed back injury.

Once again, the veteran did not timely appeal that determination.  
The RO's May 1984 decision denying service connection for 
aggravation of a pre-existing back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2003).

Then, in December 2000, the veteran once again submitted a claim 
to reopen the issue of entitlement to service connection for 
aggravation of a pre-existing back injury.  In support of his 
claim, the veteran submitted additional medical records.  

More specifically, the veteran submitted private magnetic 
resonance imaging (MRI) reports from May 1997 and May 2000 showing 
central bulging/small central herniation of the L5-S1 disc with 
slight impingement on the dural sac.  

In addition, the veteran submitted a private orthopedic 
consultation report from October 1966.  The report noted that the 
veteran suffered an injury to his back prior to entering service.

In a December 2000 letter from a private medical examiner, it was 
noted that the veteran suffered an original injury to his lower 
back in October 1966.  The doctor opined that based on a 
reasonable degree of medical certainty, that it was more likely 
than not that his military service aggravated his pre-military 
service back condition.  

In September 2001, the veteran was afforded an examination on a 
fee basis for VA.  The examiner reviewed and summarized the 
content of the claims file, examined the veteran's back, and 
determined that the veteran had lower back pain.  MRI revealed L4-
L5 lateral disc protrusion which impressed on the nerve root.  EMG 
revealed chronic right L5 radiculopathy.  The examiner opined that 
it was just as likely that the veteran permanently aggravated his 
condition during multiple injuries after leaving the service 
instead of while in service.  

In a November 2001 rating decision, the RO determined that new and 
material evidence had not been submitted sufficient to reopen the 
claim of service connection for aggravation of a pre-existing back 
injury.  The veteran timely appealed that determination.  

In his January 2002 Notice of Disagreement and in testimony 
provided at his November 2003 video conference hearing, the 
veteran reported that he attempted to provide medical evidence of 
a pre-existing back injury at the time of his enlistment physical 
in 1967, but that the doctors ignored the evidence and found the 
veteran fit for enlistment.  

The basis of the November 2001 RO decision was that the additional 
evidence submitted in connection with the veteran's claim to 
reopen was duplicative of evidence previously considered and 
merely cumulative or redundant.  The Board disagrees.  

Specifically, in this case, the relevant evidence added to the 
record since the RO's May 1984 decision consists primarily of 
outpatient treatment reports, private and VA examinations and two 
medical opinions indicating that it is at least as likely as not 
that the veteran's pre-existing back injury was aggravated during 
service.  Finally, the veteran provided testimony at his November 
2003 video conference hearing.  This evidence was not of record at 
the time of the May 1984 RO decision.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new and 
material evidence.  The evidence is certainly new, as it was not 
of record at the time of the May 1984 RO decision.  Furthermore, 
the evidence is material as to question of service connection 
because it shows that the veteran's pre-existing back injury was 
at least as likely as not aggravated during service.  Thus, this 
evidence is relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (2001).

Pertinent laws and regulations provide that service connection may 
be granted for disability resulting from disease or injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury suffered, or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

The law further provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  In 
determining whether there is clear and unmistakable evidence that 
the injury or disease existed prior to service, consideration is 
given to the history recorded at the induction examination, 
together with all other material evidence.  Crowe v. Brown, 7 Vet. 
App. 238, 245-46 (1994).

In this case, the veteran's examination at induction in October 
1967 shows that the veteran complained of back trouble and that he 
was previously honorably discharged from the military in May 1967 
because of a bad back.  This is consistent with the information on 
the veteran's DD Form 214 indicating that the veteran had one 
month and seven days of prior service.  

In light of the findings in the October 1967 induction 
examination, the veteran is not entitled to the presumption of 
soundness with respect to the back condition.  In this regard the 
Board also finds that the record includes clear and unmistakable 
evidence of a pre-existing back injury.  In this case, the 
evidence shows that the veteran clearly sustained a back 
disability in 1966, prior to entry into service in 1967.  

The Board notes that if a veteran's disability is shown to have 
pre-existed service, a determination must then be made as to 
whether the veteran's preexisting residuals of a back injury 
underwent an increase in severity during service.  A pre-existing 
injury or disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
such service, unless there is a specific finding that the increase 
in disability was due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  The 
underlying disorder, as opposed to the symptoms, must be shown to 
have worsened in order to find aggravation.  See Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993);  Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 3.306(b) (2003). 

In this case, the veteran indicated at his December 1970 discharge 
examination that he had back trouble.  Post-service medical 
records show continued treatment for a back disability.  Finally, 
in a December 2000 private medical examination report, the doctor 
opined that it was more likely than not that the veteran's 
military service aggravated his pre-military service back 
condition.  Then, in a September 2001 fee basis examination 
report, the doctor evaluated the veteran's back condition and 
opined that it was just as likely that the veteran permanently 
aggravated his condition during multiple injuries after leaving 
the service instead of while in service.  

In other words, one doctor found, in December 2000, that it was 
more likely than not, that the veteran's back disability was 
aggravated during service, and another doctor found, in September 
2001, while worded slightly differently, that it was at least as 
likely as not that the veteran's pre-existing back injury 
underwent an increase in severity during service and there is no 
evidence to show that the aggravating injury was due to the 
natural progression.  

Based on its review of the entire record, including the medical 
opinions from December 2000 and September 2001, the Board finds 
that the evidence is in relative equipoise in this case in showing 
that it is as least as likely as not that the veteran has current 
residuals of a pre-existing back injury that was aggravated during 
service.  

In light of the foregoing, and by extending the benefit of the 
doubt to the veteran, the Board concludes that service connection 
is warranted for L4-L5 lateral disc protrusion with chronic right 
L5 radiculopathy, based on aggravation of a pre-existing back 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2003).  


ORDER

Service connection for L4-L5 lateral disc protrusion with chronic 
right L5 radiculopathy, based on aggravation of a pre-existing 
back injury, is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



